Exhibit 10.11

United Surgical Partners International, Inc.
Deferred Compensation Plan
Effective Date
January 1, 2009

 



--------------------------------------------------------------------------------



 



         
ARTICLE I
       
Establishment and Purpose
    1  
 
       
ARTICLE II
       
Definitions
    1  
 
       
ARTICLE III
       
Eligibility and Participation
    7  
 
       
ARTICLE IV
       
Deferrals
    7  
 
       
ARTICLE V
       
Company Contributions
    10  
 
       
ARTICLE VI
       
Benefits
    11  
 
       
ARTICLE VII
       
Modifications to Payment Schedules
    14  
 
       
ARTICLE VIII
       
Valuation of Account Balances; Investments
    15  
 
       
ARTICLE IX
       
Administration
    16  
 
       
ARTICLE X
       
Amendment and Termination
    17  
 
       
ARTICLE XI
       
Informal Funding
    19  
 
       
ARTICLE XII
       
Claims
    20  
 
       
ARTICLE XIII
       
General Provisions
    24  

 



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan
ARTICLE I
Establishment and Purpose
United Surgical Partners International, Inc. (the “Company”) hereby amends and
restates the United Surgical Partners International, Inc. Deferred Compensation
Plan (the “Plan”), effective January 1, 2009, except as otherwise specifically
provided below. The Plan represents a merger effective as of January 1, 2005 of
two prior plans, the United Surgical Partners International, Inc. Deferred
Compensation Plan, and the United Surgical Partners International, Inc.
Supplemental Retirement Plan, both of which were originally effective as of
February 12, 2002 (the “Prior Plans”). This amendment and restatement applies to
all amounts previously or hereafter deferred under the Prior Plans, it being
expressly intended that this amendment and restatement shall constitute a
material modification of the Prior Plans as in effect on October 3, 2004, such
that all amounts deferred under the Prior Plans prior to January 1, 2005, shall
be subject to Code Section 409A.
The purpose of the Plan is to attract and retain key employees by providing each
Participant with an opportunity to defer receipt of a portion of their salary,
bonus, and other specified compensation. The Plan is not intended to meet the
qualification requirements of Code Section 401(a), but is intended to meet the
requirements of Code Section 409A, and shall be operated and interpreted
consistent with that intent.
The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer’s creditors until such
amounts are distributed to the Participants.
ARTICLE II
Definitions

2.1   Account. Account means a bookkeeping account maintained by the Committee
to record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

Page 1 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

2.2   Account Balance. Account Balance means, with respect to any Account, the
total payment obligation owed to a Participant from such Account as of the most
recent Valuation Date.   2.3   Adopting Employer. Adopting Employer means an
Affiliate who, with the consent of the Company, has adopted the Plan for the
benefit of its eligible employees.   2.4   Affiliate. Affiliate means a
corporation, trade or business that, together with the Company, is treated as a
single employer under Code Section 414(b) or (c).   2.5   Beneficiary.
Beneficiary means a natural person, estate, or trust designated by a Participant
to receive payments to which a Beneficiary is entitled in accordance with
provisions of the Plan. The Participant’s spouse, if living, otherwise the
Participant’s estate, shall be the Beneficiary if: (i) the Participant has
failed to properly designate a Beneficiary, or (ii) all designated Beneficiaries
have predeceased the Participant.       A former spouse shall have no interest
under the Plan, as Beneficiary or otherwise, unless the Participant designates
such person as a Beneficiary after dissolution of the marriage, except to the
extent provided under the terms of a domestic relations order as described in
Code Section 414(p)(1)(B).   2.6   Business Day. A Business Day is each day on
which the New York Stock Exchange is open for business.   2.7   Change in
Control. A Change in Control, with respect to any Participating Employer that is
organized as a corporation, means the date that any one of the following events
occur: (i) a sale or other disposition (or the last such sale or other
disposition in a series of related sales or other dispositions) resulting in the
transfer of more than fifty percent (50%) of the outstanding common stock of the
Participating Employer to persons or entities other than its respective partners
and Affiliates; or (ii) the consolidation or merger of the Participating
Employer with or into any entity (other than a merger in which the Participating
Employer is the surviving entity and which does not result in more than fifty
percent (50%) of the equity interests of such entity outstanding immediately
after the effective date of such merger being owned of record or beneficially by
persons and entities other than the Participating Employer, its partners or
Affiliates); or (iii) a sale of substantially all of the properties and assets
of the Participating Employer as an entirety to an unrelated and unaffiliated
third party purchaser.       An event constitutes a Change in Control with
respect to a Participant only if the Participant performs services for the
Participating Employer that has experienced the Change in Control, or the
Participant’s relationship to the affected Participating Employer otherwise
satisfies the requirements of Treasury Regulation Section 1.409A-3(i)(5)(ii).  
    In the event any distribution due to a Participant under this Plan would
also constitute “deferred compensation” within the meaning of the Treasury
Regulation Section 1.409A-1(b)(1), either by design or due to a subsequent
modification in the terms of such distribution or as a result in a change in the
law occurring after the Effective Date, then to the extent such distribution is
not exempt from Code Section 409A by an applicable

Page 2 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

    exemption, the term “Change in Control” shall mean an event that constitutes
not only a Change in Control event as described in this Section 2.7(i), (ii) or
(iii) above, but also constitutes a “change in control” within the meaning of
Code Section 409A.   2.8   Claimant. Claimant means a Participant or Beneficiary
filing a claim under Article XII of this Plan.   2.9   Code. Code means the
Internal Revenue Code of 1986, as amended from time to time.   2.10   Code
Section 409A. Code Section 409A means section 409A of the Code, and regulations
and other guidance issued by the Treasury Department and Internal Revenue
Service thereunder.   2.11   Committee. Committee means the committee appointed
by the Board of Directors of the Company (or the appropriate committee of such
board) to administer the Plan. If no designation is made, the Chief Executive
Officer of the Company or his delegate shall have and exercise the powers of the
Committee.   2.12   Company. Company means United Surgical Partners
International, Inc.   2.13   Company Contribution. Company Contribution means a
credit by a Participating Employer to a Participant’s Account(s) in accordance
with the provisions of Article V of the Plan. Company Contributions are credited
at the sole discretion of the Participating Employer and the fact that a Company
Contribution is credited in one year shall not obligate the Participating
Employer to continue to make such Company Contribution in subsequent years.
Unless the context clearly indicates otherwise, a reference to Company
Contribution shall include Earnings attributable to such contribution.   2.14  
Compensation. Compensation means a Participant’s base salary, bonus, commission,
and such other cash or equity-based compensation (if any) approved by the
Committee as Compensation that may be deferred under this Plan. Compensation
shall not include any compensation that has been previously deferred under this
Plan or any other arrangement subject to Code Section 409A.   2.15  
Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies
(i) the amount of each component of Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV,
and (ii) the Payment Schedule applicable to one or more Accounts. The Committee
may permit different deferral amounts for each component of Compensation and may
establish a minimum or maximum deferral amount for each such component. Unless
otherwise specified by the Committee in the Compensation Deferral Agreement,
Participants may defer up to seventy-five percent (75%) of their base salary and
up to one hundred percent (100%) of other types of Compensation for a Plan Year.
A Compensation Deferral Agreement may also specify the investment allocation
described in Section 8.4.   2.16   Death Benefit. Death Benefit means the
benefit payable under the Plan to a Participant’s Beneficiary(ies) upon the
Participant’s death as provided in Section 6.1 of the Plan.

Page 3 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

2.17   Deferral. Deferral means a credit to a Participant’s Account(s) that
records that portion of the Participant’s Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV.
Unless the context of the Plan clearly indicates otherwise, a reference to
Deferrals includes Earnings attributable to such Deferrals.       Deferrals
shall be calculated with respect to the gross cash Compensation payable to the
Participant prior to any deductions or withholdings, but shall be reduced by the
Committee as necessary so that it does not exceed one hundred percent (100%) of
the cash Compensation of the Participant remaining after deduction of all
required income and employment taxes, 401(k) and other employee benefit
deductions, and other deductions required by law. Changes to payroll
withholdings that affect the amount of Compensation being deferred to the Plan
shall be allowed only to the extent permissible under Code Section 409A.   2.18
  Earnings. Earnings means an adjustment to the value of an Account in
accordance with Article VIII.   2.19   Effective Date. Effective Date means
January 1, 2009.   2.20   Eligible Employee. Eligible Employee means a member of
a “select group of management or highly compensated employees” of a
Participating Employer within the meaning of ERISA Sections 201(2), 301(a)(3)
and 401(a)(1), as determined by the Committee from time to time in its sole
discretion.   2.21   Employee. Employee means a common-law employee of an
Employer.   2.22   Employer. Employer means, with respect to Employees it
employs, the Company and each Affiliate.   2.23   ERISA. ERISA means the
Employee Retirement Income Security Act of 1974, as amended from time to time.  
2.24   Fiscal Year Compensation. Fiscal Year Compensation means Compensation
earned during one or more consecutive fiscal years of a Participating Employer,
all of which is paid after the last day of such fiscal year or years.   2.25  
Participant. Participant means an Eligible Employee who has received
notification of his or her eligibility to defer Compensation under the Plan
under Section 3.1 and any other person with an Account Balance greater than zero
(0), regardless of whether such individual continues to be an Eligible Employee.
A Participant’s continued participation in the Plan shall be governed by
Section 3.2 of the Plan.   2.26   Participating Employer. Participating Employer
means the Company and each Adopting Employer.

Page 4 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

2.27   Payment Schedule. Payment Schedule means the date as of which payment of
an Account under the Plan will commence and the form in which payment of such
Account will be made.   2.28   Performance-Based Compensation. Performance-Based
Compensation means Compensation where the amount of, or entitlement to, the
Compensation is contingent on the satisfaction of pre-established organizational
or individual performance criteria relating to a performance period of at least
twelve (12) consecutive months. Organizational or individual performance
criteria are considered pre-established if established in writing by not later
than ninety (90) days after the commencement of the period of service to which
the criteria relate, provided that the outcome is substantially uncertain at the
time the criteria are established. The determination of whether Compensation
qualifies as “Performance-Based Compensation” will be made in accordance with
Treas. Reg. Section 1.409A-1(e) and subsequent guidance.   2.29   Plan.
Generally, the term Plan means the “United Surgical Partners International, Inc.
Deferred Compensation Plan” as documented herein and as may be amended from time
to time hereafter. However, to the extent permitted or required under Code
Section 409A, the term Plan may in the appropriate context also mean a portion
of the Plan that is treated as a single plan under Treas. Reg.
Section 1.409A-1(c), or the Plan or portion of the Plan and any other
nonqualified deferred compensation plan or portion thereof that is treated as a
single plan under such section.   2.30   Plan Year. Plan Year means January 1
through December 31.   2.31   Retirement. Retirement means a Participant’s
Separation from Service after attainment of age sixty (60) and completion of
five (5) Years of Service.   2.32   Retirement Benefit. Retirement Benefit means
the benefit payable to a Participant under the Plan following the Retirement of
the Participant.   2.33   Retirement/Termination Account. Retirement/Termination
Account means an Account established by the Committee to record the amounts
payable to a Participant that have not been allocated to a Specified Date
Account. Unless the Participant has established a Specified Date Account, all
Deferrals and Company Contributions shall be allocated to a
Retirement/Termination Account on behalf of the Participant.   2.34   Separation
from Service. An Employee incurs a Separation from Service upon termination of
employment with the Employer. Whether a Separation from Service has occurred
shall be determined by the Committee in accordance with Code Section 409A.      
Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to twenty
percent (20%) or less of the average services rendered by the Employee during
the immediately preceding thirty-six (36) month period (or the total period of
employment, if less than thirty-six (36) months), disregarding periods during
which the Employee was on a bona fide leave of absence.

Page 5 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

    An Employee who is absent from work due to military leave, sick leave, or
other bona fide leave of absence shall incur a Separation from Service on the
first date immediately following the later of (i) the six (6) month anniversary
of the commencement of the leave or (ii) the expiration of the Employee’s right,
if any, to reemployment under statute or contract.       For purposes of
determining whether a Separation from Service has occurred, the Employer means
the Employer as defined in Section 2.22 of the Plan, except that for purposes of
determining whether another organization is an Affiliate of the Company, common
ownership of at least fifty percent (50%) shall be determinative.       The
Committee specifically reserves the right to determine whether a sale or other
disposition of substantial assets to an unrelated party constitutes a Separation
from Service with respect to a Participant providing services to the seller
immediately prior to the transaction and providing services to the buyer after
the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.   2.35   Specified Date Account. A Specified
Date Account means an Account established pursuant to Section 4.3 that will be
paid (or that will commence to be paid) at a future date as specified in the
Participant’s Compensation Deferral Agreement. Unless otherwise determined by
the Committee, a Participant may maintain no more than five (5) Specified Date
Accounts. A Specified Date Account may be identified in enrollment materials as
an “In-Service Account”.   2.36   Specified Date Benefit. Specified Date Benefit
means the benefit payable to a Participant under the Plan in accordance with
Section 6.1(c).   2.37   Substantial Risk of Forfeiture. Substantial Risk of
Forfeiture shall have the meaning specified in Treas. Reg. Section 1.409A-1(d).
  2.38   Termination Benefit. Termination Benefit means the benefit payable to a
Participant under the Plan following the Participant’s Separation from Service
prior to Retirement.   2.39   Unforeseeable Emergency. An Unforeseeable
Emergency means a severe financial hardship to the Participant resulting from an
illness or accident of the Participant, the Participant’s spouse, the
Participant’s dependent (as defined in Code Section 152, without regard to
Section 152(b)(1), (b)(2), and (d)(1)(B)), or a Beneficiary; loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, as a
result of a natural disaster); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. The types of events which may qualify as an Unforeseeable Emergency
may be limited by the Committee.   2.40   Valuation Date. Valuation Date shall
mean each Business Day.   2.41   Year of Service. A Year of Service shall mean
each twelve (12) month period of continuous service with the Employer.

Page 6 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan
ARTICLE III
Eligibility and Participation

3.1   Eligibility and Participation. An Eligible Employee becomes a Participant
upon the earlier to occur of (i) a credit of Company Contributions under
Article V or (ii) receipt of notification of eligibility to participate.   3.2  
Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Contributions, subject to the terms of the Plan, for as
long as such Participant remains an Eligible Employee. A Participant who is no
longer an Eligible Employee but has not Separated from Service may not defer
Compensation under the Plan but may otherwise exercise all of the rights of a
Participant under the Plan with respect to his or her Account(s). On and after a
Separation from Service, a Participant shall remain a Participant as long as his
or her Account Balance is greater than zero (0) and during such time may
continue to make allocation elections as provided in Section 8.4. An individual
shall cease being a Participant in the Plan when all benefits under the Plan to
which he or she is entitled have been paid

ARTICLE IV
Deferrals

4.1   Deferral Elections, Generally.

  (a)   A Participant may elect to defer Compensation by submitting a
Compensation Deferral Agreement during the enrollment periods established by the
Committee and in the manner specified by the Committee, but in any event, in
accordance with Section 4.2. A Compensation Deferral Agreement that is not
timely filed with respect to a service period or component of Compensation shall
be considered void and shall have no effect with respect to such service period
or Compensation. The Committee may modify any Compensation Deferral Agreement
prior to the date the election becomes irrevocable under the rules of
Section 4.2.     (b)   The Participant shall specify on his or her Compensation
Deferral Agreement whether to allocate Deferrals to a Retirement/Termination
Account or to a Specified Date Account. If no designation is made, all Deferrals
shall be allocated to the Retirement/Termination Account. A Participant may also
specify in his or her Compensation Deferral Agreement the Payment Schedule
applicable to his or her Plan Accounts. If the Payment Schedule is not specified
in a Compensation Deferral Agreement, the Payment Schedule shall be the Payment
Schedule specified in Section 6.2.

4.2   Timing Requirements for Compensation Deferral Agreements.

  (a)   First Year of Eligibility. In the case of the first year in which an
Eligible Employee becomes eligible to participate in the Plan, he has up to
thirty (30) days

Page 7 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

      following his initial eligibility to submit a Compensation Deferral
Agreement with respect to Compensation to be earned during such year. The
Compensation Deferral Agreement described in this paragraph becomes irrevocable
upon the end of such thirty (30) day period. The determination of whether an
Eligible Employee may file a Compensation Deferral Agreement under this
paragraph shall be determined in accordance with the rules of Code Section 409A,
including the provisions of Treas. Reg. Section 1.409A-2(a)(7).         A
Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.     (b)   Prior Year Election. Except as otherwise provided
in this Section 4.2, Participants may defer Compensation by filing a
Compensation Deferral Agreement no later than December 31 of the year prior to
the year in which the Compensation to be deferred is earned. A Compensation
Deferral Agreement described in this paragraph shall become irrevocable with
respect to such Compensation as of January 1 of the year in which such
Compensation is earned.     (c)   Performance-Based Compensation. Participants
may file a Compensation Deferral Agreement with respect to Performance-Based
Compensation no later than the date that is six (6) months before the end of the
performance period, provided that:

  (i)   the Participant performs services continuously from the later of the
beginning of the performance period or the date the criteria are established
through the date the Compensation Deferral Agreement is submitted; and     (ii)
  the Compensation is not readily ascertainable as of the date the Compensation
Deferral Agreement is filed.     A Compensation Deferral Agreement becomes
irrevocable with respect to Performance-Based Compensation as of the day
immediately following the latest date for filing such election. Any election to
defer Performance-Based Compensation that is made in accordance with this
paragraph and that becomes payable as a result of the Participant’s death or
disability (as defined in Treas. Reg. Section 1.409A-1(e)) or upon a change in
control (as defined in Treas. Reg. Section 1.409A-3(i)(5)) prior to the
satisfaction of the performance criteria, will be void.

  (d)   Fiscal Year Compensation. A Participant may defer Fiscal Year
Compensation by filing a Compensation Deferral Agreement prior to the first day
of the fiscal year or years in which such Fiscal Year Compensation is earned.
The Compensation Deferral Agreement described in this paragraph becomes
irrevocable on the first day of the fiscal year or years to which it applies.  
  (e)   Short-Term Deferrals. Compensation that meets the definition of a
“short-term deferral” described in Treas. Reg. Section 1.409A-1(b)(4) may be
deferred in

Page 8 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

      accordance with the rules of Article VII, applied as if the date the
Substantial Risk of Forfeiture lapses is the date payments were originally
scheduled to commence, provided, however, that the provisions of Section 7.3
shall not apply to payments attributable to a change in control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)).     (f)   Certain Forfeitable Rights. With
respect to a legally binding right to a payment in a subsequent year that is
subject to a forfeiture condition requiring the Participant’s continued services
for a period of at least twelve (12) months from the date the Participant
obtains the legally binding right, an election to defer such Compensation may be
made on or before the thirtieth (30th) day after the Participant obtains the
legally binding right to the Compensation, provided that the election is made at
least twelve (12) months in advance of the earliest date at which the forfeiture
condition could lapse. The Compensation Deferral Agreement described in this
paragraph becomes irrevocable after such thirtieth (30th) day. If the forfeiture
condition applicable to the payment lapses before the end of the required
service period as a result of the Participant’s death or disability (as defined
in Treas. Reg. Section 1.409A-3(i)(4)) or upon a change in control (as defined
in Treas. Reg. Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will
be void unless it would be considered timely under another rule described in
this Section.     (g)   Company Awards. Participating Employers may unilaterally
provide for deferrals of Company awards prior to the date of such awards.
Deferrals of Company awards (such as sign-on, retention, or severance pay) may
be negotiated with a Participant prior to the date the Participant has a legally
binding right to such Compensation.     (h)   “Evergreen” Deferral Elections.
The Committee, in its discretion, may provide in the Compensation Deferral
Agreement that such Compensation Deferral Agreement will continue in effect for
each subsequent year or performance period. Such “evergreen” Compensation
Deferral Agreements will become effective with respect to an item of
Compensation on the date such election becomes irrevocable under this
Section 4.2. An evergreen Compensation Deferral Agreement may be terminated or
modified prospectively with respect to Compensation for which such election
remains revocable under this Section 4.2. A Participant whose Compensation
Deferral Agreement is cancelled in accordance with Section 4.6 will be required
to file a new Compensation Deferral Agreement under this Article IV in order to
recommence Deferrals under the Plan.     (i)   Transition Relief; Deferral
Elections Filed by March 15, 2005. Notwithstanding the foregoing and any other
provisions in the Plan concerning timing of initial deferral elections to the
contrary, Participants may, pursuant to transition relief provided in Q&A 21 of
Notice 2005-1, make or modify Deferral Elections with respect to Deferrals
subject to Code Section 409A that relate all or in part to services performed on
or before December 31, 2005, so long as: (i) a Deferral

Page 9 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

      Election with respect to such compensation is properly filed with the
Committee prior to March 15, 2005; and (ii) the amounts to which the Deferral
Election relate have not been paid or become payable prior to the election.

4.3   Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. The Committee may, in its discretion, establish
a minimum deferral period for Specified Date Accounts (for example, the third
(3rd) Plan Year following the year Compensation subject to the Compensation
Deferral Agreement is earned).   4.4   Deductions from Pay. The Committee has
the authority to determine the payroll practices under which any component of
Compensation subject to a Compensation Deferral Agreement will be deducted from
a Participant’s Compensation.   4.5   Vesting. Participant Deferrals shall be
one hundred percent (100%) vested at all times.   4.6   Cancellation of
Deferrals. The Committee may cancel a Participant’s Deferrals (i) for the
balance of the Plan Year in which an Unforeseeable Emergency occurs, (ii) if the
Participant receives a hardship distribution under the Employer’s qualified
401(k) plan, through the end of the Plan Year in which the six (6) month
anniversary of the hardship distribution falls, and (iii) during periods in
which the Participant is unable to perform the duties of his or her position or
any substantially similar position due to a mental or physical impairment that
can be expected to result in death or last for a continuous period of at least
six (6) months, provided cancellation occurs by the later of the end of the
taxable year of the Participant or the fifteenth (15th) day of the third (3rd)
month following the date the Participant incurs the disability (as defined in
this paragraph (iii)).

ARTICLE V
Company Contributions

5.1   Discretionary Matching Contributions. A Participating Employer may, in its
sole discretion, make a discretionary Matching Contribution for a Plan Year on
behalf of eligible Participants in such amounts as it determines in its
discretion; provided, however, it is generally intended that any such Matching
Contributions will equal fifty percent (50%) of such Participant’s Deferrals
made during the Plan Year, up to a maximum of five percent (5%) of such
Participant’s base salary and/or bonus for that Plan Year. Only those
Participants who defer amounts sufficient to obtain the maximum level of
matching employer contributions under the United Surgical Partners International
401(k) Plan (the “401(k) Plan”) shall be eligible for a discretionary Matching
Contribution; however, any such discretionary Matching Contribution shall be
separate from and in addition to any matching contribution under the 401(k)
Plan. Such contributions will be credited to a Participant’s
Retirement/Termination Account.   5.2   Discretionary Company Contributions. A
Participating Employer may, from time to time in its sole and absolute
discretion, credit Company Contributions to any Participant in any

Page 10 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

    amount determined by the Participating Employer. Such contributions will be
credited to a Participant’s Retirement/Termination Account.   5.3   Vesting.
Unless otherwise specified, Company Contributions made pursuant to this
Article V, and the Earnings thereon, shall vest at the end of the fifth (5th)
Plan Year following the Plan Year with respect to which such contribution is
made. All Company Contributions made pursuant to this Article V shall become one
hundred percent (100%) vested upon the occurrence of the earliest of: (i) the
death of the Participant while actively employed; (ii) the Retirement of the
Participant, or (iii) a Change in Control. The Participating Employer may, at
any time, in its sole discretion, increase a Participant’s vested interest in a
Company Contribution. The portion of a Participant’s Accounts that remains
unvested upon his or her Separation from Service after the application of the
terms of this Section 5.3 shall be forfeited.

ARTICLE VI
Benefits

6.1   Benefits, Generally. A Participant shall be entitled to the following
benefits under the Plan:

  (a)   Retirement Benefit. Upon the Participant’s Separation from Service due
to Retirement, he or she shall be entitled to a Retirement Benefit. The
Retirement Benefit shall be equal to the vested portion of the
Retirement/Termination Account and (i) if the Retirement/Termination Account is
payable in a lump sum, the unpaid balances of any Specified Date Accounts, or
(ii) if the Retirement/Termination Account is payable in installments, the
vested portion of any Specified Date Accounts with respect to which payments
have not yet commenced. The Retirement Benefit of a Participant who Retires
during the first half of a Plan Year shall be based on the value of that Account
as of the end of the Plan Year in which Separation from Service occurs, with
payment of the Retirement Benefit made or beginning on the first (1st) day of
the following January. The Retirement Benefit of a Participant who Retires
during the second half of a Plan Year shall be based on the value of that
Account as of the end of the June following the date of Separation from Service,
with payment of the Retirement Benefit made or beginning on the first (1st) day
of the following July. In no event shall payments to a specified employee (as
defined in Treas. Reg. Section 1.409A-1(i)) as a result of such Employee’s
Retirement be made sooner than the date that is six (6) months following the
date of the Employee’s Separation from Service.     (b)   Termination Benefit.
Upon the Participant’s Separation from Service for reasons other than death or
Retirement, he or she shall be entitled to a Termination Benefit. The
Termination Benefit shall be equal to the vested portion of the
Retirement/Termination Account and the unpaid balances of any Specified Date
Accounts. The Termination Benefit of a Participant who Separates from Service

Page 11 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

      during the first half of a Plan Year shall be based on the value of that
Account as of the end of the Plan Year in which Separation from Service occurs,
with payment of the Termination Benefit made or beginning on the first (1st) day
of the following January. The Termination Benefit of a Participant who Separates
from Service during the second half of a Plan Year shall be based on the value
of that Account as of the end of the June following the date of Separation from
Service, with payment of the Termination Benefit made or beginning on the first
(1st) day of the following July. In no event shall payments to a specified
employee (as defined in Treas. Reg. Section 1.409A-1(i)) as a result of such
Employee’s Separation from Service be made sooner than the date that is six (6)
months following the date of the Employee’s Separation from Service.     (c)  
Specified Date Benefit. If the Participant has established one or more Specified
Date Accounts, he or she shall be entitled to a Specified Date Benefit with
respect to each such Specified Date Account. The Specified Date Benefit shall be
equal to the vested portion of the Specified Date Account, based on the value of
that Account as of the end of the month designated by the Participant at the
time the Account was established. Payment of the Specified Date Benefit will be
made or begin on the first (1st) day of the month following the designated
month.     (d)   Death Benefit. In the event of the Participant’s death, his or
her designated Beneficiary(ies) shall be entitled to a Death Benefit. The Death
Benefit shall be equal to the vested portion of the Retirement/Termination
Account and the vested portion of any unpaid balances in any Specified Date
Accounts. The Death Benefit shall be based on the value of the Accounts as of
the end of the month in which death occurred, with payment made on the first
(1st) day of the following month.     (e)   Unforeseeable Emergency Payments. A
Participant who experiences an Unforeseeable Emergency may submit a written
request to the Committee to receive payment of all or any portion of his or her
vested Accounts. Whether a Participant or Beneficiary is faced with an
Unforeseeable Emergency permitting an emergency payment shall be determined by
the Committee based on the relevant facts and circumstances of each case, but,
in any case, a distribution on account of Unforeseeable Emergency may not be
made to the extent that such emergency is or may be reimbursed through insurance
or otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or by
cessation of Deferrals under this Plan. If an emergency payment is approved by
the Committee, the amount of the payment shall not exceed the amount reasonably
necessary to satisfy the need, taking into account the additional compensation
that is available to the Participant as the result of cancellation of deferrals
to the Plan, including amounts necessary to pay any taxes or penalties that the
Participant reasonably anticipates will result from the payment. The amount of
the emergency payment shall be subtracted first from the vested portion of the
Participant’s Retirement/Termination Account until depleted and then from the
vested Specified Date Accounts, beginning with the Specified Date Account with
the latest payment commencement date. Emergency

Page 12 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

      payments shall be paid in a single lump sum within the ninety (90) day
period following the date the payment is approved by the Committee.

6.2   Form of Payment.

  (a)   Retirement Benefit. A Participant who is entitled to receive a
Retirement Benefit shall receive payment of such benefit in a single lump sum,
unless the Participant elects on his or her initial Compensation Deferral
Agreement to have such benefit paid in one of the following alternative forms of
payment (i) substantially equal annual installments over a period of two (2) to
fifteen (15) years, as elected by the Participant; or (ii) a lump sum payment of
a percentage of the balance in the Retirement/Termination Account, with the
balance paid in substantially equal annual installments over a period of two
(2) to fifteen (15) years, as elected by the Participant.     (b)   Termination
Benefit. A Participant who is entitled to receive a Termination Benefit shall
receive payment of such benefit in a single lump sum.     (c)   Specified Date
Benefit. The Specified Date Benefit shall be paid in a single lump sum, unless
the Participant elects on the Compensation Deferral Agreement with which the
account was established to have the Specified Date Account paid in substantially
equal annual installments over a period of two (2) to five (5) years, as elected
by the Participant.         Notwithstanding any election of a form of payment by
the Participant, upon a Separation from Service the unpaid balance of a
Specified Date Account with respect to which payments have not commenced shall
be paid in accordance with the form of payment applicable to the Retirement,
Termination, or Death Benefit, as applicable. If such benefit is payable in a
single lump sum, the unpaid balance of all Specified Date Accounts (including
those in pay status) will be paid in a lump sum.     (d)   Death Benefit. A
designated Beneficiary who is entitled to receive a Death Benefit shall receive
payment of such benefit in a single lump sum. The foregoing notwithstanding, if
a Participant dies after his or her Retirement, such Participant’s designated
Beneficiary shall receive payment of the Death Benefit in accordance with the
form of payment applicable to the Retirement Benefit; provided, however, that a
designated Beneficiary will not be subject to the six (6) month delay period
imposed on specified employees (as defined in Treas. Reg. Section 1.409A-1(i)),
whether or not the Participant’s Retirement Benefit was being delayed according
to the Code Section 409A restrictions for specified employees at the time of the
Participant’s death.     (e)   Change in Control. A Participant will receive a
single lump sum payment equal to the unpaid balance of all of his or her
Accounts upon a Separation from Service within twenty-four (24) months following
a Change in Control. In addition to the foregoing, upon a Change in Control, a
Participant who has incurred a Separation

Page 13 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

      from Service prior to the Change in Control, and any Beneficiary of such
Participant who is receiving or is scheduled to receive payments, will receive
the balance of all unpaid Accounts in a single lump sum within ninety (90) days
of such Change in Control.     (f)   Small Account Balances. The Committee shall
pay the value of the Participant’s Accounts upon a Separation from Service in a
single lump sum if the balance of such Accounts is not greater than the
applicable dollar amount under Code Section 402(g)(1)(B), provided the payment
represents the complete liquidation of the Participant’s interest in the Plan.  
  (g)   Rules Applicable to Installment Payments. If a Payment Schedule
specifies installment payments, annual payments will be made beginning as of the
payment commencement date for such installments and shall continue on each
anniversary thereof until the number of installment payments specified in the
Payment Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b), where (a) equals the Account Balance as of
the Valuation Date and (b) equals the remaining number of installment payments.
        For purposes of Article VII, installment payments will be treated as a
single form of payment. If a lump sum equal to less than one hundred percent
(100%) of the Retirement/Termination Account is paid, the payment commencement
date for the installment form of payment will be the first anniversary of the
payment of the lump sum.

6.3   Acceleration of or Delay in Payments. The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in
its sole and absolute discretion, delay the time for payment of a benefit owed
to the Participant hereunder, to the extent permitted under Treas. Reg.
Section 1.409A-2(b)(7). If the Plan receives a domestic relations order (within
the meaning of Code Section 414(p)(1)(B)) directing that all or a portion of a
Participant’s Accounts be paid to an “alternate payee,” any amounts to be paid
to the alternate payee(s) shall be paid in a single lump sum.

ARTICLE VII
Modifications to Payment Schedules

7.1   Participant’s Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII.   7.2   Time of
Election. The date on which a modification election is submitted to the
Committee must be at least twelve (12) months prior to the date on which payment
is scheduled to commence under the Payment Schedule in effect prior to the
modification.

Page 14 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

7.3   Date of Payment under Modified Payment Schedule. Except with respect to
modifications that relate to the payment of a Death Benefit, the date payments
are to commence under the modified Payment Schedule must be no earlier than five
(5) years after the date payment would have commenced under the original Payment
Schedule. Under no circumstances may a modification election result in an
acceleration of payments in violation of Code Section 409A.   7.4   Effective
Date. A modification election submitted in accordance with this Article VII is
irrevocable upon receipt by the Committee and becomes effective twelve
(12) months after such date.   7.5   Effect on Accounts. An election to modify a
Payment Schedule is specific to the Account or payment event to which it
applies, and shall not be construed to affect the Payment Schedules of any other
Accounts.

ARTICLE VIII
Valuation of Account Balances; Investments

8.1   Valuation. Deferrals shall be credited to appropriate Accounts on the date
such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Company Contributions shall be credited to the
Retirement/Termination Account at the times determined by the Committee.
Valuation of Accounts shall be performed under procedures approved by the
Committee.   8.2   Earnings Credit. Except as provided in Section 8.6 below,
each Account will be credited with Earnings on each Business Day, based upon the
Participant’s investment allocation among a menu of investment options selected
in advance by the Committee, in accordance with the provisions of this
Article VIII (“investment allocation”).   8.3   Investment Options. Investment
options will be determined by the Committee. The Committee, in its sole
discretion, shall be permitted to add or remove investment options from the Plan
menu from time to time, provided that any such additions or removals of
investment options shall not be effective with respect to any period prior to
the effective date of such change.   8.4   Investment Allocations. A
Participant’s investment allocation constitutes a deemed, not actual, investment
among the investment options comprising the investment menu. At no time shall a
Participant have any real or beneficial ownership in any investment option
included in the investment menu, nor shall the Participating Employer or any
trustee acting on its behalf have any obligation to purchase actual securities
as a result of a Participant’s investment allocation. A Participant’s investment
allocation shall be used solely for purposes of adjusting the value of a
Participant’s Account Balances.       A Participant shall specify an investment
allocation for each of his Accounts in accordance with procedures established by
the Committee. Allocation among the investment options must be designated in
increments of one percent (1%). The

Page 15 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

    Participant’s investment allocation will become effective on the same
Business Day or, in the case of investment allocations received after a time
specified by the Committee, the next Business Day.       A Participant may
change an investment allocation on any Business Day, both with respect to future
credits to the Plan and with respect to existing Account Balances, in accordance
with procedures adopted by the Committee. Changes shall become effective on the
same Business Day or, in the case of investment allocations received after a
time specified by the Committee, the next Business Day, and shall be applied
prospectively.   8.5   Unallocated Deferrals and Accounts. If the Participant
fails to make an investment allocation with respect to an Account, such Account
shall be invested in an investment option, the primary objective of which is the
preservation of capital, as determined by the Committee.   8.6   Fixed-Rate
Earnings. Notwithstanding anything to the contrary in this Article VIII or the
Plan, the Committee may provide that all or some of a Participant’s Accounts
shall be credited with Earnings at an assumed rate of interest as determined by
the Committee and communicated to affected Participants. The Committee may, in
its sole discretion, limit or restrict the ability of a Participant to
reallocate the investment of such Accounts to other investment options available
under the Plan.

ARTICLE IX
Administration

9.1   Plan Administration. This Plan shall be administered by the Committee
which shall have discretionary authority to make, amend, interpret and enforce
all appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XII.   9.2   Administration Upon Change in Control. Upon a Change in
Control, the Committee, as constituted immediately prior to such Change in
Control, shall continue to act as the Committee. The individual who was the
Chief Executive Officer of the Company (or if such person is unable or unwilling
to act, the next highest ranking officer) prior to the Change in Control shall
have the authority (but shall not be obligated) to appoint an independent third
party to act as the Committee.       Upon such Change in Control, the Company
may not remove the Committee, unless two-thirds (2/3rds) of the members of the
Board of Directors of the Company and a majority of Participants and
Beneficiaries with Account Balances consent to the removal and replacement
Committee. Notwithstanding the foregoing, neither the Committee nor the officer
described above shall have authority to direct investment of trust assets under
any rabbi trust described in Section 11.2.

Page 16 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

    The Participating Employer shall, with respect to the Committee identified
under this Section, (i) pay all reasonable expenses and fees of the Committee,
(ii) indemnify the Committee (including individuals serving as Committee)
against any costs, expenses and liabilities including, without limitation,
attorneys’ fees and expenses arising in connection with the performance of the
Committee hereunder, except with respect to matters resulting from the
Committee’s gross negligence or willful misconduct and (iii) supply full and
timely information to the Committee on all matters related to the Plan, any
rabbi trust, Participants, Beneficiaries and Accounts as the Committee may
reasonably require.   9.3   Withholding. The Participating Employer shall have
the right to withhold from any payment due under the Plan (or with respect to
any amounts credited to the Plan) any taxes required by law to be withheld in
respect of such payment (or credit). Withholdings with respect to amounts
credited to the Plan shall be deducted from Compensation that has not been
deferred to the Plan.   9.4   Indemnification. The Participating Employers shall
indemnify and hold harmless each employee, officer, director, agent or
organization, to whom or to which are delegated duties, responsibilities, and
authority under the Plan or otherwise with respect to administration of the
Plan, including, without limitation, the Committee and its agents, against all
claims, liabilities, fines and penalties, and all expenses reasonably incurred
by or imposed upon him or it (including but not limited to reasonable attorney
fees) which arise as a result of his or its actions or failure to act in
connection with the operation and administration of the Plan to the extent
lawfully allowable and to the extent that such claim, liability, fine, penalty,
or expense is not paid for by liability insurance purchased or paid for by the
Participating Employer. Notwithstanding the foregoing, the Participating
Employer shall not indemnify any person or organization if his or its actions or
failure to act are due to gross negligence or willful misconduct or for any such
amount incurred through any settlement or compromise of any action unless the
Participating Employer consents in writing to such settlement or compromise.  
9.5   Delegation of Authority. In the administration of this Plan, the Committee
may, from time to time, employ agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with legal counsel who
shall be legal counsel to the Company.   9.6   Binding Decisions or Actions. The
decision or action of the Committee in respect of any question arising out of or
in connection with the administration, interpretation and application of the
Plan and the rules and regulations thereunder shall be final and conclusive and
binding upon all persons having any interest in the Plan.

ARTICLE X
Amendment and Termination

10.1   Amendment and Termination. The Company may at any time and from time to
time amend the Plan or may terminate the Plan as provided in this Article X.
Each Participating Employer may also terminate its participation in the Plan.

Page 17 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

10.2   Amendments. The Company, by action taken by its Board of Directors, may
amend the Plan at any time and for any reason, provided that any such amendment
shall not reduce the vested Account Balances of any Participant accrued as of
the date of any such amendment or restatement (as if the Participant had
incurred a voluntary Separation from Service on such date) or reduce any rights
of a Participant under the Plan or other Plan features with respect to Deferrals
made prior to the date of any such amendment or restatement without the consent
of the Participant. The Board of Directors of the Company may delegate to the
Committee the authority to amend the Plan without the consent of the Board of
Directors for the purpose of (i) conforming the Plan to the requirements of law,
(ii) facilitating the administration of the Plan, (iii) clarifying provisions
based on the Committee’s interpretation of the document and (iv) making such
other amendments as the Board of Directors may authorize.   10.3   Termination.
The Company, by an action taken by its Board of Directors, may terminate or
suspend the Plan in whole or in part at any time, provided that no such
termination or suspension will deprive a Participant, or person claiming
benefits under this Plan through a Participant, of any vested Account Balance
under this Plan up to the date of suspension or termination, except as required
by applicable law. Notwithstanding any provision of this Plan to the contrary,
upon the complete termination of the Plan, the Board of Directors will pay
Participants and/or Beneficiaries their Account Balances in a single lump sum at
any time, to the extent allowed by and in accordance with Treas. Reg. Section
1.409A-3(j)(4)(ix). The Plan may be terminated upon the following events:

  (a)   Dissolution or Bankruptcy. The Board of Directors may terminate and
liquidate the Plan within twelve (12) months of a dissolution taxed under Code
Section 331 or with the approval of a bankruptcy court pursuant to 11 U.S.C. §
503(b)(1)(A), provided that the amounts deferred under the Plan are included in
the Participants’ gross incomes in the latest of the following years (or if
earlier, the taxable year in which the amount is actually or constructively
received):

  (i)   the calendar year in which the Plan termination and liquidation occurs;
    (ii)   the first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or     (iii)   the first calendar year in which
the payment is administratively practicable.

  (b)   Change in Control. The Board of Directors may terminate and liquidate
the Plan within the thirty (30) days preceding or the twelve (12) months
following a change in control event, as defined in Treas. Reg.
Section 1.409A-3(i)(5)), provided that all plans or arrangements that would be
aggregated with the Plan under Code Section 409A are also terminated and
liquidated with respect to each Participant that experienced the change in
control event so that under the terms of the Plan and all such arrangements the
Participant is required to receive all amounts of compensation deferred under
such arrangements within twelve (12) months of the termination of the Plan or
arrangement, as applicable. In the case

Page 18 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

      of a change of control event which constitutes a sale of assets, the
termination of the Plan pursuant to this Section 10.3(b) may be made with
respect to the Participating Employer that is primarily liable immediately after
the change of control transaction for the payment of benefits under the Plan.  
  (c)   Other Termination Events. The Board of Directors may terminate and
liquidate the Plan provided that (i) the termination and liquidation does not
occur by reason of a downturn of the financial health of the Company, (ii) all
plans or arrangements that would be aggregated with the Plan under Code
Section 409A are also terminated and liquidated, (iii) no payments in
liquidation of the Plan are made within twelve months of the date of termination
of the Plan other than payments that would be made in the ordinary course
operation of the Plan, (iv) all payments are made within twenty-four (24) months
of the date the Plan is terminated and (v) the Company does not adopt a new plan
that would be aggregated with the Plan within three (3) years of the date of the
termination of the Plan.

10.4   Termination by a Participating Employer. If a Participating Employer
terminates its participation in the Plan, or the Company terminates a
Participating Employer from the Plan, the benefits of affected Employees shall
be paid at the time provided in Article VI.   10.5   Accounts Taxable Under Code
Section 409A. The Plan is intended to constitute a plan of deferred compensation
that meets the requirements for deferral of income taxation under Code
Section 409A. The Committee, pursuant to its authority to interpret the Plan,
may sever from the Plan or any Compensation Deferral Agreement any provision or
exercise of a right that otherwise would result in a violation of Code
Section 409A.

ARTICLE XI
Informal Funding

11.1   General Assets. Obligations established under the terms of the Plan may
be satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.   11.2   Rabbi Trust. A Participating
Employer may, in its sole discretion, establish a grantor trust, commonly known
as a rabbi trust, as a vehicle for accumulating assets to pay benefits under the
Plan. Payments under the Plan may be paid from the general assets of the
Participating Employer or from the assets of any such rabbi trust. Payment from
any such source shall reduce the obligation owed to the Participant or
Beneficiary under the Plan.

Page 19 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan
ARTICLE XII
Claims

12.1   Filing a Claim. Any controversy or claim arising out of or relating to
the Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).

  (a)   In General. Notice of a denial of benefits will be provided within
ninety (90) days of the Committee’s receipt of the Claimant’s claim for
benefits. If the Committee determines that it needs additional time to review
the claim, the Committee will provide the Claimant with a notice of the
extension before the end of the initial ninety (90) day period. The extension
will not be more than ninety (90) days from the end of the initial ninety
(90) day period and the notice of extension will explain the special
circumstances that require the extension and the date by which the Committee
expects to make a decision.     (b)   Contents of Notice. If a claim for
benefits is completely or partially denied, notice of such denial shall be in
writing and shall set forth the reasons for denial in plain language. The notice
shall (i) cite the pertinent provisions of the Plan document and (ii) explain,
where appropriate, how the Claimant can perfect the claim, including a
description of any additional material or information necessary to complete the
claim and why such material or information is necessary. The claim denial also
shall include an explanation of the claims review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse decision
on review.

12.2   Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the denial
and may submit written comments, documents, records and other information
relevant to the claim to the Appeals Committee. All written comments, documents,
records, and other information shall be considered “relevant” if the information
(i) was relied upon in making a benefits determination,(ii) was submitted,
considered or generated in the course of making a benefits decision regardless
of whether it was relied upon to make the decision, or (iii) demonstrates
compliance with administrative processes and safeguards established for making
benefit decisions. The Appeals Committee may, in its sole discretion and if it
deems appropriate or necessary, decide to hold a hearing with respect to the
claim appeal.

  (a)   In General. Appeal of a denied benefits claim must be filed in writing
with the Appeals Committee no later than sixty (60) days after receipt of the
written notification of such claim denial. The Appeals Committee shall make its
decision

Page 20 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

      regarding the merits of the denied claim within sixty (60) days following
receipt of the appeal (or within one hundred and twenty (120) days after such
receipt, in a case where there are special circumstances requiring extension of
time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the Appeals Committee expects to render
the determination on review. The review will take into account comments,
documents, records and other information submitted by the Claimant relating to
the claim without regard to whether such information was submitted or considered
in the initial benefit determination.     (b)   Contents of Notice. If a
benefits claim is completely or partially denied on review, notice of such
denial shall be in writing and shall set forth the reasons for denial in plain
language.         The decision on review shall set forth (i) the specific reason
or reasons for the denial, (ii) specific references to the pertinent Plan
provisions on which the denial is based, (iii) a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records, or other information relevant (as defined
above) to the Claimant’s claim, and (iv) a statement describing any voluntary
appeal procedures offered by the plan and a statement of the Claimant’s right to
bring an action under Section 502(a) of ERISA.

12.3   Claims Appeals Upon Change in Control. Upon a Change in Control, the
Appeals Committee, as constituted immediately prior to such Change in Control,
shall continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if two-thirds (2/3rds) of the members of the Board of
Directors of the Company and a majority of Participants and Beneficiaries with
Account Balances consent to the replacement.       The Appeals Committee shall
have the exclusive authority at the appeals stage to interpret the terms of the
Plan and resolve appeals under the Claims Procedure.       Each Participating
Employer shall, with respect to the Committee identified under this Section,
(i) pay its proportionate share of all reasonable expenses and fees of the
Appeals Committee, (ii) indemnify the Appeals Committee (including individual
committee members) against any costs, expenses and liabilities including,
without limitation, attorneys’ fees and expenses arising in connection with the
performance of the Appeals Committee hereunder, except with respect to matters
resulting from the Appeals Committee’s gross negligence or willful misconduct
and (iii) supply full and timely information to the Appeals Committee on all
matters related to the Plan, any rabbi trust, Participants, Beneficiaries and
Accounts as the Appeals Committee may reasonably require.

Page 21 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

12.4   Legal Action. A Claimant may not bring any legal action, including
commencement of any arbitration, relating to a claim for benefits under the Plan
unless and until the Claimant has followed the claims procedures under the Plan
and exhausted his or her administrative remedies under such claims procedures.  
    If a Participant or Beneficiary prevails in a legal proceeding brought under
the Plan to enforce the rights of such Participant or any other similarly
situated Participant or Beneficiary, in whole or in part, the Participating
Employer shall reimburse such Participant or Beneficiary for all legal costs,
expenses, attorneys’ fees and such other liabilities incurred as a result of
such proceedings. If the legal proceeding is brought in connection with a Change
in Control, or a “change in control” as defined in a rabbi trust described in
Section 11.2, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of such costs, expenses and fees. For purposes of the
preceding sentence, the amount of the claim shall be treated as if it were an
addition to the Participant’s or Beneficiary’s Account Balance.   12.5  
Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.   12.6   Arbitration.

  (a)   Prior to Change in Control. If, prior to a Change in Control, any claim
or controversy between a Participating Employer and a Participant or Beneficiary
is not resolved through the claims procedure set forth in Article XII, such
claim shall be submitted to and resolved exclusively by expedited binding
arbitration by a single arbitrator. Arbitration shall be conducted in accordance
with the following procedures:         The complaining party shall promptly send
written notice to the other party identifying the matter in dispute and the
proposed remedy. Following the giving of such notice, the parties shall meet and
attempt in good faith to resolve the matter. In the event the parties are unable
to resolve the matter within twenty one (21) days, the parties shall meet and
attempt in good faith to select a single arbitrator acceptable to both parties.
If a single arbitrator is not selected by mutual consent within ten
(10) Business Days following the giving of the written notice of dispute, an
arbitrator shall be selected from a list of nine persons each of whom shall be
an attorney who is either engaged in the active practice of law or recognized
arbitrator and who, in either event, is experienced in serving as an arbitrator
in disputes between employers and employees, which list shall be provided by the
main office of either JAMS, the American Arbitration Associate (“AAA”) or the
Federal Mediation and Conciliation Service. If, within three Business Days of
the parties’ receipt of such list, the parties are unable to agree on an
arbitrator from the list, then the parties shall each strike names alternatively
from the list, with the first to strike being determined by the flip of a coin.
After each party has had four strikes, the remaining name on the list shall be
the

Page 22 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

      arbitrator. If such person is unable to serve for any reason, the parties
shall repeat this process until an arbitrator is selected.         Unless the
parties agree otherwise, within sixty (60) days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator at a time and a
place agreed upon by the parties. In the event the parties are unable to agree
upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within thirty
(30) days of the conclusion of the arbitration hearing, the arbitrator shall
issue an award, accompanied by a written decision explaining the basis for the
arbitrator’s award.         In any arbitration hereunder, the Participating
Employer shall pay all administrative fees of the arbitration and all fees of
the arbitrator, except that the Participant or Beneficiary may, if he/she/it
wishes, pay up to one-half (1/2) of those amounts. Each party shall pay its own
attorneys’ fees, costs, and expenses, unless the arbitrator orders otherwise.
The prevailing party in such arbitration, as determined by the arbitrator, and
in any enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including but not limited to the arbitrator’s
compensation), expenses, and attorneys’ fees. The arbitrator shall have no
authority to add to or to modify this Plan, shall apply all applicable law, and
shall have no lesser and no greater remedial authority than would a court of law
resolving the same claim or controversy. The arbitrator shall have no authority
to add to or to modify this Plan, shall apply all applicable law, and shall have
no lesser and no greater remedial authority than would a court of law resolving
the same claim or controversy. The arbitrator shall, upon an appropriate motion,
dismiss any claim without an evidentiary hearing if the party bringing the
motion establishes that it would be entitled to summary judgment if the matter
had been pursued in court litigation.         The parties shall be entitled to
discovery as follows: Each party may take no more than three depositions. The
Participating Employer may depose the Participant or Beneficiary plus two
(2) other witnesses, and the Participant or Beneficiary may depose the
Participating Employer, pursuant to Rule 30(b)(6) of the Federal Rules of Civil
Procedure, plus two (2) other witnesses. Each party may make such reasonable
document discovery requests as are allowed in the discretion of the arbitrator.
        The decision of the arbitrator shall be final, binding, and
non-appealable, and may be enforced as a final judgment in any court of
competent jurisdiction.         This arbitration provision of the Plan shall
extend to claims against any parent, subsidiary, or affiliate of each party,
and, when acting within such capacity, any officer, director, shareholder,
Participant, Beneficiary, or agent of any party, or of any of the above, and
shall apply as well to claims arising out of state and federal statutes and
local ordinances as well as to claims arising under the common law or under this
Plan.

Page 23 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

      Notwithstanding the foregoing, and unless otherwise agreed between the
parties, either party may apply to a court for provisional relief, including a
temporary restraining order or preliminary injunction, on the ground that the
arbitration award to which the applicant may be entitled may be rendered
ineffectual without provisional relief.         Any arbitration hereunder shall
be conducted in accordance with the Federal Arbitration Act: provided, however,
that, in the event of any inconsistency between the rules and procedures of the
Act and the terms of this Plan, the terms of this Plan shall prevail.         If
any of the provisions of this Section 12.6(a) are determined to be unlawful or
otherwise unenforceable, in the whole part, such determination shall not affect
the validity of the remainder of this section and this section shall be reformed
to the extent necessary to carry out its provisions to the greatest extent
possible and to insure that the resolution of all conflicts between the parties,
including those arising out of statutory claims, shall be resolved by neutral,
binding arbitration. If a court should find that the provisions of this
Section 12.6(a) are not absolutely binding, then the parties intend any
arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact and treated as
determinative to the maximum extent permitted by law.         The parties do not
agree to arbitrate any putative class action or any other representative action.
The parties agree to arbitrate only the claims(s) of a single Participant or
Beneficiary.     (b)   Upon Change in Control. If, upon the occurrence of a
Change in Control, any dispute, controversy or claim arises between a
Participant or Beneficiary and the Participating Employer out of or relating to
or concerning the provisions of the Plan, such dispute, controversy or claim
shall be finally settled by a court of competent jurisdiction which,
notwithstanding any other provision of the Plan, shall apply a de novo standard
of review to any determination made by the Company or its Board of Directors, a
Participating Employer, the Committee, or the Appeals Committee.

ARTICLE XIII
General Provisions

13.1   Anti-assignment Rule. No interest of any Participant, spouse or
Beneficiary under this Plan and no benefit payable hereunder shall be assigned
as security for a loan, and any such purported assignment shall be null, void
and of no effect, nor shall any such interest or any such benefit be subject in
any manner, either voluntarily or involuntarily, to anticipation, sale,
transfer, assignment or encumbrance by or through any Participant, spouse or
Beneficiary. Notwithstanding anything to the contrary herein, however, the
Committee has the discretion to make payments to an alternate payee in
accordance with the terms of a domestic relations order (as defined in Code
Section 414(p)(1)(B)).

Page 24 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

13.2   No Legal or Equitable Rights or Interest. No Participant or other person
shall have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan.   13.3   No Employment Contract. Nothing contained herein shall be
construed to constitute a contract of employment between an Employee and a
Participating Employer.   13.4   Notice. Any notice or filing required or
permitted to be delivered to the Committee under this Plan shall be delivered in
writing, in person, or through such electronic means as is established by the
Committee. Notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Written transmission shall be sent by
certified mail to:

UNITED SURGICAL PARTNERS INTERNATIONAL, INC.
ATTN: CHIEF ADMINISTRATIVE OFFICER
15305 DALLAS PARKWAY, SUITE 1600
ADDISON, TX 75001

    Any notice or filing required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing or hand-delivered, or sent by
mail to the last known address of the Participant.   13.5   Headings. The
headings of Sections are included solely for convenience of reference, and if
there is any conflict between such headings and the text of this Plan, the text
shall control.   13.6   Invalid or Unenforceable Provisions. If any provision of
this Plan shall be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provisions hereof and the Committee
may elect in its sole discretion to construe such invalid or unenforceable
provisions in a manner that conforms to applicable law or as if such provisions,
to the extent invalid or unenforceable, had not been included.   13.7   Lost
Participants or Beneficiaries. Any Participant or Beneficiary who is entitled to
a benefit from the Plan has the duty to keep the Committee advised of his or her
current mailing address. If benefit payments are returned to the Plan or are not
presented for payment after a reasonable amount of time, the Committee shall
presume that the payee is missing. The Committee, after making such efforts as
in its discretion it deems reasonable and appropriate to locate the payee, shall
stop payment on any uncashed checks and may discontinue making future payments
until contact with the payee is restored.   13.8   Facility of Payment to a
Minor. If a distribution is to be made to a minor, or to a person who is
otherwise incompetent, then the Committee may, in its discretion, make such
distribution (i) to the legal guardian, or if none, to a parent of a minor payee
with whom

Page 25 of 26



--------------------------------------------------------------------------------



 



United Surgical Partners International, Inc. Deferred Compensation Plan

    the payee maintains his or her residence, or (ii) to the conservator or
committee or, if none, to the person having custody of an incompetent payee. Any
such distribution shall fully discharge the Committee, the Company, and the Plan
from further liability on account thereof.   13.9   Governing Law. To the extent
not preempted by ERISA, the laws of the State of Texas shall govern the
construction and administration of the Plan.

          IN WITNESS WHEREOF, the undersigned executed this Plan as of the 23rd
day of December, 2008, to be effective as of the Effective Date.

          United Surgical Partners International, Inc.      
By:
  John J. Wellik    (Print Name)
 
 
 
   
Its:
  Sr. Vice President   (Title)
 
 
 
 
 
  /s/ John J. Wellik    (Signature)      

Page 26 of 26